Citation Nr: 0030032	
Decision Date: 11/16/00    Archive Date: 11/22/00	

DOCKET NO.  99-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 6, 1998, 
for the assignment of a total disability rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent, as well as a total, rating 
for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1963, and from June 1965 to May 1968.

This matter arises from various rating decisions rendered 
since September 1, 1998, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted by the undersigned on October 18, 
1999; a transcript of that proceeding is of record. 


FINDINGS OF FACT

1.  By rating decision dated April 1, 1998, the RO denied the 
veteran a disability evaluation in excess of 50 percent for 
his service-connected PTSD; the veteran did not appeal that 
determination.

2.  The veteran was hospitalized on July 6, 1998, for, among 
other things, treatment for his service-connected PTSD; it 
was not factually ascertainable prior to that date that the 
criteria for entitlement to a 100 percent evaluation for PTSD 
had been met.  

3.  Given the veteran's age and the nature of his PTSD, it is 
unlikely that this disability will improve.  

CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied a disability 
evaluation in excess of 50 percent for the veteran's PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  The criteria for entitlement to an effective date prior 
to July 6, 1998, for the assignment of a 100 percent 
disability evaluation for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (1999).  

3.  The criteria for entitlement to a permanent, as well as a 
total, rating for PTSD have been met.  38 U.S.C.A. §§ 501, 
5107 (West 1991); 38 C.F.R. § 3.327(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for a Total Rating for PTSD

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  However, the effective date of an evaluation 
and award of compensation based on a claim for increase will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the date of receipt of claim shall be the 
effective date of increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The claim for benefits may be 
formal or informal; any communication received from the 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefits 
sought.  See 38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of 38 C.F.R. 
§ 3.157 will be accepted as an informal claim for benefits if 
the report relates to the disability at issue.  It is within 
this context that the veteran's claim must be evaluated.  

The veteran contends that he first claimed service connection 
for PTSD in November 1995, that the disability at issue has 
been static since that time, and that it follows that he 
should have been awarded a total disability rating from that 
date.  The appellate record indicates that the veteran was 
awarded service connection for PTSD by rating decision dated 
in January 1996.  A 50 percent disability evaluation was 
assigned effective November 17, 1995.  However, the veteran 
did not appeal that determination.  Similarly, the veteran 
claimed an increased rating for PTSD in his statement 
received by VA on September 30, 1997.  Pursuant to a VA 
psychiatric examination conducted in March 1998, the RO 
determined, by rating decision dated in April 1998, that an 
increased rating for PTSD was not warranted at that time.  
The veteran was informed of that decision, but again he did 
not appeal.  

The veteran was hospitalized at a VA medical facility on July 
6, 1998.  He remained so until August 14, 1998.  During his 
hospitalization, PTSD symptomatology was observed to have 
increased in severity.  The RO assigned the veteran a 
100 percent disability evaluation pursuant to the provisions 
of 38 C.F.R. § 4.29 (1999) based upon that hospitalization.  
A 100 percent schedular evaluation was instituted effective 
September 1, 1998.  

The foregoing demonstrates that, following the RO's April 
1998 denial of an increased rating for the veteran's PTSD, 
the matter of the disability evaluation to be assigned for 
that disorder was not again put into controversy until the 
veteran entered a VA medical facility on July 6, 1998.  The 
date of the veteran's hospitalization constituted an informal 
claim that subsequently was formalized by the veteran.  See 
38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2).  The record does not 
reflect any additional medical treatment received by the 
veteran during the one-year period immediately preceding the 
July 6, 1998, hospital admission that formed the basis for 
the grant of a total disability rating in this case.  As 
such, July 6, 1998, is the earliest date from which a total 
disability rating for PTSD can be granted.  Given this, the 
Board finds no reasonable basis upon which to assign an 
earlier effective date.

II.  Permanency of Total Disability Rating for PTSD

Total disability may or may not be permanent.  See 38 C.F.R. 
§ 3.340(a) (1999).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  
Diseases of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  Id. at (b).  In disability compensation 
cases, no periodic future examinations will be requested when 
the disability at issue is established as static; in cases of 
veterans over 55 years of age, no reexaminations will be 
scheduled except under unusual circumstances.  See 38 C.F.R. 
§ 3.327(b)(2) (emphasis added).  

In the instant case, the history of symptomatology related by 
the veteran and his previous co-workers in various statements 
submitted by them in November 1995, indicate that the veteran 
has suffered from PTSD symptomatology for a number of years.  
The veteran was born on June [redacted], 1943, thereby establishing 
that he is more than 55 years of age.  In a January 1999 
statement, a private clinical psychologist observed that the 
veteran's PTSD rendered him totally disabled and that the 
psychologist "would not expect any change in [the veteran's] 
behavior or condition, as it appears to be well ingrained in 
a permanent static part of his personality."  Nothing of 
record contradicts the psychologist's opinion regarding the 
static nature of the veteran's PTSD.  The Board does not find 
that there are such unusual circumstances in this case that 
the provisions of 38 C.F.R. § 3.327(b)(2)(iv) should not be 
applied.  Given the veteran's age and the apparently static 
nature of his disability, permanency of the total disability 
rating for the veteran's PTSD is conceded.  See 38 C.F.R. 
§ 3.340(b) (1999).  



ORDER

An effective date prior to July 6, 1998 for the assignment of 
a 100 percent disability rating for PTSD is denied. 

Permanency of the total disability rating for the PTSD is 
granted. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals







